SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A (Amendment No. 4) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 October 31, 2013 (June 6, 2012) Date of Report (Date of Earliest Event Reported) RED GIANT ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Nevada 001-34039 98-0471928 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 614 E. Hwy. 50, Suite 235 Clermont, Florida 34711 (Address of principal executive offices) 866.926.6427 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See: General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) EXPLANATORY NOTE References throughout this Amended Current Report on Form 8-K to "we," "our," "us," "the Company," "the Registrant," "Red Giant," and similar terms refer to Red Giant Entertainment, Inc., formerly Castmor Resources Ltd (and sometimes "Castmor," Castmor has changed its name to Red Giant) and its subsidiary, unless otherwise expressly stated or the context otherwise requires. This Current Report contains summaries of the material terms of the agreements executed in connection with the transactions described herein. The summaries of these agreements are subject to, and qualified in their entirety by, reference to those agreements. On June 18, 2012, we filed a Current Report on Form 8-K (the "Current Report") to report that we completed the transactions contemplated by a Share Exchange Agreement of June 6, 2012, by and among then Castmor and Benny Powell, the sole shareholder of Red Giant Entertainment Inc., a Florida corporation ("RGE"). We acquired all of the issued and outstanding shares of RGE in exchange for the issuance in the aggregate of 40,000,000 shares of our common stock. As a result of the Share Exchange Agreement, RGE became a wholly-owned subsidiary of then Castmor. We filed an Amendment Numbers 1, 2 and 3 to the Current Report on November 6, 2012, April 12, 2013 and September 20, 2013, respectively, in response to comments received from the staff (the "Staff") of the Securities and Exchange Commission. This Amendment Number 4 to the Current Report is intended to respond to further comments received from the Staff. In addition, we may be required to file additional reports to include certain disclosures on an additional Form 8-K. The financial statements supplied for this Amendment Number 4 to the Current Report on Form 8-K/A are for the fiscal year ended December 31, 2011 and for the five month period ended May 31, 2012. We believe that the comments to each of these financial statements referred to in the October 17, 2013 comment letter from the Staff have been considered and that Exhibit 10.3 has been revised accordingly. We have communicated with the auditors to make corresponding changes for Exhibit 10.2 and will file a revised Exhibit 10.2 when such changes are approved. The financial statements do not reflect events that may have occurred subsequent to the original date of filing and do not modify or update any filings made with the Securities and Exchange Commission after June 18, Status as a Shell Prior to the time of closing the Share Exchange Agreement, we were in the development stage and had nominal operations and limited assets, which made us a "shell company" as defined in Rule 12b-2 of the Securities Exchange Act of 1934, as amended ("Exchange Act"). We were not a "blank check company" as defined by Rule 419 of the Securities Act of 1933, as amended ("Securities Act"). Amendment to Form 8-K This Amendment to the Current Report on Form 8-K filed on June 18, 2012 is to provide disclosures that are required when an issuer, like us, (i) reports a reverse merger and similar transactions and ceases to be a shell company and (ii) to address comments from the staff of the Securities and Exchange Commission. This Amendment to the Current Report on Form 8-K filed on June 18, 2012 speaks as of the filing date of said Current Report and does not reflect events that may have occurred subsequent to the filing of that report, unless specifically referring to a later date. 2 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Amended Current Report on Form 8-K contains forward-looking statements. All statements other than statements of historical fact are "forward-looking statements." Any statements that are not statements of historical fact (including but not limited to statements containing the words "may," "believes," "plans," "anticipates," "expects," "look forward," "estimates" and similar expressions) should be considered to be forward-looking statements. Actual results may differ materially from those indicated by such forward-looking statements as a result of various important factors including, among others, competition, market demand, technological change, strategic relationships and general economic conditions. We do not assume any obligation to update any forward-looking statements. ITEM 1.01 - ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On June 6, 2012, Castmor Resources Ltd., a Nevada corporation, entered into and completed a transaction contemplated by a Share Exchange Agreement (the "Share Exchange Agreement") with Red Giant Entertainment Inc., a Florida corporation ("RGE") and Benny Powell (sometimes "Powell"), who owned 100% of the issued and outstanding shares in RGE. Pursuant to the terms and conditions of the Share Exchange Agreement, then Castmor issued forty million (40,000,000) newly-issued restricted shares of the Company's common stock, par value $0.001 per share in exchange for all of the issued and outstanding shares of stock in RGE owned by Powell. The exchange resulted in RGE becoming a wholly-owned subsidiary of Castmor. As a result of the Share Exchange Agreement (and the name change), we will now conduct all current operations through RGE and we conduct our business under the name of Red Giant Entertainment, Inc. RGE is an intellectual property (IP) development company for the comic book industry and other related multiple media platforms that are delivered in printed material or distributed over the internet. RGE believes that the digital distribution of content provides us with the opportunity to (i) reach a wider and more diverse audience for original stories and for the creation of modern myths; (ii) give customers an interactive entertainment experience; and (iii) develop a platform for advertising and merchandise. See Item 5.01 - Changes in Control of Registrant. ITEM 2.01 - COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS On June 11, 2012, Castmor Resources Ltd., a Nevada corporation completed a transaction contemplated by a Share Exchange Agreement with RGE and Powell who owned, prior to the closing, 100% of the issued and outstanding shares in RGE.
